1                                                                  THE HONORABLE RICARDO S. MARTINEZ

2

3

4

5

6

7                                   IN THE UNITED STATES DISTRICT COURT

8                              FOR THE WESTERN DISTRICT OF WASHINGTON

9                                                               AT SEATTLE

10   TODD HAGEN,
                                                                             No. 2:20-cv-00134-RSM
11                                         Plaintiff,
                                                                             STIPULATION FOR AND ORDER
12                       vs.                                                 OF DISMISSAL

13   SAFEWAY, INC., a Delaware Corporation,

14                                         Defendant.

15

16                                                         I. STIPULATION

17            IT IS HEREBY STIPULATED AND AGREED by and between the parties that the

18   claims in the above-entitled matter have been fully settled and compromised and this

19   matter may be dismissed with prejudice and without costs. The parties request that the

20   court enter the subjoined order. Notice of presentment is waived.

21            Dated: April 28, 2021.

22            DIXON & CANNON, LTD.                                      TURNER KUGLER LAW, PLLC

23            By:        s/ James R. Dixon                              By:        s/ John T. Kugler
                    James R. Dixon, WSBA # 18014                           John T. Kugler, WSBA # 19960
24                  Attorney for Plaintiff                                  Attorney for Defendant

25

     STIPULATION FOR AND ORDER OF                                                        Turner Kugler Law,
     DISMISSAL - 1                                                                             PLLC
     C:\Users\LowellWilliams\Desktop\Hagen C20-134 stip order                           6523 California Ave SW #454
     dismissal.wpd                                                                           Seattle, WA 98136
                                                                                              (206) 659-0679
1                                                               II. ORDER

2             THIS MATTER came before the court based upon the stipulation of the parties for

3    dismissal. It is hereby ORDERED, ADJUDGED AND DECREED that the above-entitled

4    matter be and the same is hereby dismissed with prejudice and without costs.

5             DATED this 28th day of April, 2021.

6

7

8

9
                                                                  A
                                                                  RICARDO S. MARTINEZ
                                                                  CHIEF UNITED STATES DISTRICT JUDGE

10

11

12
                                                                  PRESENTED BY:
13
                                                                  TURNER KUGLER LAW, PLLC
14
                                                                  By:      s/ John T. Kugler
15                                                                   John T. Kugler, WSBA # 19960
                                                                     Attorney for Defendant
16

17

18

19

20

21

22

23

24

25

     STIPULATION FOR AND ORDER OF                                                      Turner Kugler Law,
     DISMISSAL - 2                                                                           PLLC
     C:\Users\LowellWilliams\Desktop\Hagen C20-134 stip order                         6523 California Ave SW #454
     dismissal.wpd                                                                         Seattle, WA 98136
                                                                                            (206) 659-0679
1                                                CERTIFICATE OF SERVICE

2                                                        I hereby certify that on April 28, 2021, I
     electronically filed the foregoing with the Clerk of the Court using the CM/ECF system
3    which will send notification of such filing to the following:

4                                                                   Attorney for Plaintiff:
                                                                    James Dixon
5                                                                   Dixon & Cannon, Ltd.
                                                                    601 Union St., Ste. 3230
6                                                                   Seattle, WA 98101
                                                                    (206) 957-2247
7                                                                   james@dixoncannon.com

8                                            and I hereby certify that I have mailed by United
     States Postal Service the document to the following non-CM/ECF participants:
9
                                                                    none
10
                                                                                              s/ John T.
11   Kugler
                                                                                           JOHN            T.
12   KUGLER, WSB #19960
                                                                                           Attorney for
13   Defendant Safeway Inc.
                                                                                           TURNER
14   KUGLER LAW, PLLC
                                                                                           6523 California
15   Ave SW #454
                                                                                           Seattle, WA
16   98136-1833
                                                                                           Telephone:
17   (206) 659-0679
                                                                                           E-mail:
18   john@turnerkuglerlaw.com

19

20

21

22

23

24

25

     STIPULATION FOR AND ORDER OF                                             Turner Kugler Law,
     DISMISSAL - 3                                                                  PLLC
     C:\Users\LowellWilliams\Desktop\Hagen C20-134 stip order                6523 California Ave SW #454
     dismissal.wpd                                                                Seattle, WA 98136
                                                                                   (206) 659-0679
